Exhibit 10.15

 

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”), dated as of March 10, 2005, is entered into
between Royal Caribbean Cruises Ltd., a company organized and existing under the
laws of Liberia (together with its successor and assigns, “Company”), and _Luis
E. Leon____ (“Executive”).

Recitals

 

Executive and Company desire to enter into this Agreement for Company's
employment of Executive as a full time officer of Company, on the terms and
conditions contained in this Agreement, which terms and conditions have been
approved by the Compensation Committee of the Board of Directors of Company.

Agreement

 

For and in consideration of the foregoing and of the mutual covenants of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.          EMPLOYMENT. Company hereby employs Executive to serve in the
capacities described herein and Executive hereby accepts such employment and
agrees to perform the services described herein upon the terms and conditions
hereinafter set forth.

2.          TERM. The term of this Agreement (the “Term”) shall commence on the
date of this Agreement and shall continue until the occurrence of a “Termination
Event”, as defined below, except that, until the occurrence of a Termination
Event, at any date the Term shall consist of a period of two (2) years from that
date. As used in this Agreement, a “Termination Event” shall mean any of the
events described in Section 7 hereof.

3.

POSITION, DUTIES AND LOCATION.

(a)        Position. Executive shall have the title appearing in the signature
page of this Agreement.

(b)        Duties and Location. Executive's employment duties and
responsibilities will be those designated to him or her, from time to time, by
Company and will, in all respects, be consistent with the duties and
responsibilities of an individual serving as a full time officer of Company.
Executive will, at all times during the Term, comply with all ethics and
employment policies of Company applicable to full time officers of Company, as
such policies may be amended by Company from time to time, including, but not
limited to any policy requiring ownership of Company equity by officers of
Company. When performing his or her duties hereunder, Executive shall report to
such executive officer of Company as may be designated by

 


--------------------------------------------------------------------------------



 

Company. Executive agrees to devote his or her entire professional time, energy,
and skills to such employment during the Term. During the Term, Executive’s
principal office, and principal place of employment, shall be in Southeast
Florida.

(c)        Permitted Activities. Subject to Company's ethics and employment
policies, as from time to time constituted or amended, Executive shall with the
prior written approval of Company, be permitted to (i) serve as a director of
one or more other U.S. or non-U.S. companies during the Term, and (ii) engage in
other charitable activities and community affairs; provided that, none of the
foregoing activities shall interfere with the proper performance of his or her
duties and responsibilities hereunder.

4.

COMPENSATION.

(a)        Base Compensation. Company shall pay Executive, and Executive agrees
to accept, base compensation (“Base Compensation”) as designated from time to
time in written communication from Company setting forth such Base Compensation.
Such Base Compensation shall be paid in accordance with the Company’s payroll
cycle during the Term, subject to all applicable withholding taxes. The Base
Compensation may be reviewed by Company and by written notice from Company to
Executive, may be increased, but not decreased, at any time during the Term at
the sole discretion of Company. No increase in the Base Compensation pursuant to
this Section 4(a) shall at any time operate as a cancellation of this Agreement;
any such increase shall operate merely as an amendment hereof, without any
further action by Executive or Company. If any such increase or increases shall
be so authorized, all of the terms, provisions and conditions of this Agreement
shall remain in effect as herein provided, except that the Base Compensation
shall be deemed amended to set forth the higher amount of such Base Compensation
to Executive.

(b)        Bonus Compensation. Executive shall be eligible to participate in any
cash bonus compensation program available to full time officers of Company and
eligible to receive an annual cash bonus during the Term on the same basis and
under substantially the same terms as such similarly situated employees. The
bonus award of Executive shall be established from time to time by Company, in
its sole and unfettered discretion.

(c)        Equity and Long-Term Incentive Awards. Executive shall be eligible to
participate in any equity or long-term incentive plans available to full time
officers of Company and eligible to receive awards under such plans from time to
time, as determined by Company, in its sole and unfettered discretion. Any
equity grant(s) held by Executive on the date of this Agreement shall be
retained by Executive, subject to the terms and conditions of the plan(s) under
which such equity grant(s) were awarded.

5.

FRINGE BENEFITS.

(a)        Generally. Executive and his or her eligible dependents shall be
entitled to participate in all pension, welfare, benefits, and fringe benefit
programs or other employee perquisite programs approved by Company that now or
hereafter may be made generally available to full time officers of Company and
for which Executive or such dependents will qualify according to eligibility
requirements under the provisions thereof. The Company shall purchase Executive
a policy of insurance on the life of Executive in the amount generally

 

2

 


--------------------------------------------------------------------------------



 

available to full time officers of Company, plus an amount equal to two (2)
times Executive’s annual Base Compensation. Benefits of any such policy of
insurance shall be paid to beneficiaries designated by Executive.

(b)        Vacation. During the term of this Agreement, Executive shall be
entitled to paid vacation per calendar year in accordance with Company policies
regarding vacation generally.

(c)        Relocation. If Executive is required by Company to relocate from his
or her principal place of employment as set forth in Section 3(b), he or she
shall be eligible for relocation benefits in accordance with Company policy
regarding relocation generally available to full time officers of Company.

6.          EXPENSES. During the period of his or her employment, Executive
shall be reimbursed for his or her business-related expenses incurred on behalf
of Company in accordance with the travel and entertainment expense policy of
Company in effect at the time the expense was incurred. Executive agrees to
maintain such records and documentation of all such expenses to be reimbursed by
Company hereunder as Company shall require and in such detail as Company may
reasonably request.

7.

TERMINATION.

(a)        Generally. Executive’s employment under this Agreement may be
terminated prior to expiration of the Term in accordance with the following
paragraphs.

(b)        Mutual. Executive’s employment under this Agreement may be terminated
upon the mutual written agreement of Company and Executive.

(c)        Death or Disability. In the event of the death of Executive, this
Agreement shall terminate. If, during Executive’s employment under this
Agreement, Executive shall become disabled, as defined by Company's then
applicable and governing long term disability plan or policy, and unable to
perform his or her duties as required herein (“Disability"), then Company may,
upon written notice to Executive, terminate Executive’s employment under this
Agreement and this Agreement shall terminate upon such termination of
employment.

(d)        Cause. Executive’s employment under this Agreement may be terminated
by Company for Cause, as herein defined. For purposes of this Agreement, the
term “Cause” shall mean the existence or occurrence of one or more of the
following conditions or events:

(i)         Executive's commission of an act or acts of dishonesty, including
without limitation, fraud, deceit, misappropriation, theft, embezzlement,
financial misrepresentation or other similar behavior or action in Executive's
dealings with or with respect to Company or its subsidiaries or affiliates or
any entity with which Company or its subsidiaries or affiliates shall be engaged
in or be attempting to engage in commerce;

(ii)         Executive being convicted of or entering a plea of guilty or nolo
contendere to any crime which constitutes a felony offense or any crime
involving moral turpitude;

 

3

 


--------------------------------------------------------------------------------



 

 

(iii)        Executive's actions or failure(s) to act constitute a material
conflict of interest pursuant to Company’s ethics and employment policies, as
from time to time constituted or amended;

(iv)        Executive's intentional, reckless, or grossly negligent conduct
results in damage of a material nature to any property or business interests of
Company or its subsidiaries or affiliates;

(v)        Executive's actions or failure to act constitute a material breach of
his or her duties hereunder; or

(vi)        Executive’s failure to follow the lawful directives of Company, with
respect to his or her duties hereunder or to comply with Company policies, as
from time to time constituted or amended.

In the event Executive shall become the subject of an arrest, indictment,
charge, or information, or any other judicial or quasi-judicial proceeding
brought by any state or federal law enforcement or administrative agency,
relating to the alleged commission by Executive of any crime described in
Section 7(d)(ii), Company may, at its election, immediately suspend Executive,
without compensation, pending an acquittal or satisfactory (to Company in its
sole discretion) dismissal or other disposition of any of the foregoing. In the
event of any such acquittal or satisfactory dismissal or other disposition of
charges following the suspension of Executive by Company as permitted by Section
7(d)(ii), upon reinstatement of Executive, Company's obligation to compensate
Executive during the suspension shall be the lesser of Executive's unpaid annual
Base Compensation during the period of suspension or Executive's annual Base
Compensation for a period of two (2) years from the date of the suspension.

No termination of Executive's employment hereunder by Company for Cause shall be
effective as a termination for Cause unless the provisions of this Section 7(d)
shall first have been complied with. Any termination of Executive’s employment
by Company under this Section 7(d) shall be communicated by Notice of
Termination to Executive given in accordance with Section 13 hereof. A “Notice
of Termination” means a written notice which (1) indicates the specific
termination provision in this Agreement relied upon, (2) sets forth, in
reasonable detail, the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and (3)
if the termination date is other than the date of receipt of such notice,
specifies the termination date, which date shall not be more than sixty (60)
calendar days after the giving of such notice.

Termination for Cause as a result of events set forth in Section 7(d) (i)
through (iv) above shall be effective immediately upon delivery of the Notice of
Termination pursuant to Section 7(a) hereof. In the event of a Termination for
Cause as a result of the events set forth in Section 7(d)(v) or (vi) above,
Executive shall have five (5) days (the "Cure Period") from the date Executive
receives a Notice of Termination to remedy and cure any alleged Cause supporting
any termination pursuant to this Section 7(d)(v) or (vi). If Executive fails to
cure such alleged Cause within the Cure Period (during which time Company, at
its sole discretion, may suspend Executive without compensation), Executive's
employment hereunder and this Agreement shall then immediately terminate for
Cause. If Executive cures the alleged Cause and Executive was

 

4

 


--------------------------------------------------------------------------------



 

suspended during the Cure Period, he or she shall be promptly reinstated and any
suspended compensation shall be promptly paid to Executive.

(e)        Without Cause. Executive may be terminated by Company for any reason
or for no reason at any time.

(f)         Executive Termination for Good Reason. Executive shall have the
right to terminate his or her employment with the Company for Good Reason. For
purposes of this Agreement, "Good Reason" shall mean:

(i)        the assignment to Executive of any duties inconsistent with
Executive’s position (including status, offices, and titles), authority, duties
or responsibilities as contemplated by this Agreement, or any other action by
Company which results in a material diminution in such position, authority,
duties or responsibilities, including without limitation, changes to Executive's
position in any succeeding surviving corporate entity in comparison to the
position currently held with Company, excluding for this purpose isolated,
insubstantial and inadvertent actions not taken in bad faith and which are
remedied by Company promptly after receipt of such notice thereof given by
Executive;

(ii)        any failure by Company to provide the employee with the compensation
and benefits as provided for in this Agreement, other than isolated,
insubstantial and inadvertent failures not occurring in bad faith and which are
remedied by Company promptly after receipt of notice thereof given by Executive;
or

(iii)       any purported termination by Company of Executive’s employment
otherwise than as expressly permitted by this Agreement.

No termination of Executive's employment hereunder by Executive for Good Reason
shall be effective unless the provisions of this Section 7(f) shall first have
been complied with. Any termination of Executive’s employment by Executive under
this Section 7(f) shall be communicated by a Good Reason Termination Notice to
Company given in accordance with Section 13 hereof. A “Good Reason Termination
Notice” means a written notice which (1) indicates the specific termination
provision in this Agreement relied upon, (2) sets forth, in reasonable detail,
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (3) specifies a
termination date, which date shall not be less than thirty (30) nor more than
sixty (60) calendar days after the giving of such notice. Company shall have
thirty (30) days (the "Company's Cure Period") from the date Company receives a
Good Reason Termination Notice to remedy and cure any alleged Good Reason
supporting any termination pursuant to this Section 7(f). If Company fails to
cure such alleged Good Reason within Company's Cure Period, Executive's
employment hereunder and this Agreement shall then terminate for Good Reason as
of the conclusion of Company's Cure Period or the termination date set forth in
the Good Reason Termination Notice, whichever is later. If Company cures the
alleged Good Reason, Executive shall then immediately resume his or her duties
under this Agreement.

(g)        Resignation. Executive shall have the right to terminate his or her
employment with the Company at any time for any reason whatsoever.

 

5

 


--------------------------------------------------------------------------------



 

 

8.

COMPENSATION UPON TERMINATION.

(a)        Generally. Executive’s entitlement to compensation in the event of a
Termination Event, shall be as set forth in this Section 8.

(b)        Mutual. If this Agreement and Executive’s employment hereunder is
terminated by mutual agreement pursuant to Section 7(b) hereof, Executive's
compensation and benefits on a going forward basis shall be as agreed to by the
parties at such time.

(c)        Death or Disability. If this Agreement and Executive’s employment
hereunder is terminated due to the death or Disability of Executive pursuant to
Section 7(c), Company shall have no obligation to Executive or legal
representatives of Executive other than (i) payment of termination compensation
in the amount equal to two (2) times Executive's annual Base Compensation in
effect on the date of such termination, subject to applicable withholding taxes,
and payable, at Company's sole option, in accordance with Company’s payroll
cycle or periodic lump sum(s) during the two (2) year period commencing on the
date of such termination; (ii) payment of the "target bonus," as that term is
used in Company's current bonus plan for full time officers of Company, or its
equivalent if the term or plan should be amended, which Executive would have
earned during the two (2) year period commencing on the date of such
termination; (iii) payment of any accrued benefits or obligations owed to
Executive; (iv) benefits (if any) provided in accordance with applicable plans,
programs and arrangements of Company or as required by law; and (v) any
outstanding equity grant(s) held by Executive at the time of such termination as
governed by the agreement or plan pursuant to which such grant(s) was issued.

(d)        Cause. If this Agreement and Executive’s employment hereunder is
terminated for Cause pursuant to Section 7(d) hereof, Company shall have no
obligation to Executive or legal representatives of Executive other than (i)
payment of Executive’s Base Compensation through such date of termination; (ii)
payment of any accrued benefits or obligations owed to Executive; (iii) benefits
(if any) provided in accordance with applicable plans, programs and arrangements
of Company or as required by law; (iv) any outstanding equity grant(s) held by
Executive at the time of such termination as governed by the agreement or plan
pursuant to which such grant(s) was issued.

(e)        Without Cause. If this Agreement and Executive’s employment hereunder
is terminated without Cause pursuant to Section 7(e) hereof, Company shall have
no obligation to Executive or legal representatives of Executive other than (i)
payment of termination compensation in the amount equal to two (2) times
Executive's annual Base Compensation in effect on the date of such termination,
subject to applicable withholding taxes, and payable, at Company's sole option,
in accordance with Company’s payroll cycle or periodic lump sum(s) during the
two (2) year period commencing on the date of such termination; (ii) payment of
the " target bonus," as that term is used in Company's current bonus plan for
full time officers of Company, or its equivalent if the term or plan should be
amended, which Executive would have earned during the two (2) year period
commencing on the date of such termination; (iii) continued payment of health
and medical benefits for a period of two (2) years or until such time as
Executive commences new employment, whichever occurs first; (iv) payment of any
accrued benefits or obligations owed to Executive; (v) benefits (if any)
provided in accordance with applicable plans, programs and arrangements of
Company or as required by law; (vi) payment of reasonable professional search
fees relating to Executive's outplacement; and (vii) any

 

6

 


--------------------------------------------------------------------------------



 

outstanding equity grant(s) held by Executive at the time such termination as
will be governed by the agreement or plan pursuant to which such grant(s) was
issued.

(f)         Executive Termination for Good Reason. If this Agreement and
Executive's employment hereunder is terminated by Executive for Good Reason
pursuant to Section 7(f) hereof, Company shall have no obligation to Executive
or legal representatives of Executive other than (i) payment of termination
compensation in the amount equal to two (2) times Executive's annual Base
Compensation in effect on the date of such termination, subject to applicable
withholding taxes, and payable, at Company's sole option, in accordance with
Company’s payroll cycle or periodic lump sum(s) during the two (2) year period
commencing on the date of such termination; (ii) payment of the " target bonus,"
as that term is used in Company's current bonus plan for full time officers of
Company, or its equivalent if the term or plan should be amended, which
Executive would have earned during the two (2) year period commencing on the
date of such termination; (iii) continued payment of health and medical benefits
for a period of two (2) years or until such time as Executive commences new
employment, whichever occurs first; (iv) payment of any accrued benefits or
obligations owed to Executive; (v) benefits (if any) provided in accordance with
applicable plans, programs and arrangements of Company or as required by law;
and (vi) payment of reasonable professional search fees relating to Executive's
outplacement; and (vii) any outstanding equity grant(s) held by Executive at the
time of such termination as governed by the agreement or plan pursuant to which
such grant(s) was issued.

(g)        If this Agreement and Executive’s employment hereunder is terminated
due to his or her resignation pursuant to Section 7(g) hereof, Company shall
have no obligation to Executive or legal representatives of Executive other than
(i) the payment of Executive’s Base Compensation through such date of
termination; (ii) the payment of any accrued benefits or obligations owed to
Executive; and (iii) benefits (if any) provided in accordance with applicable
plans, programs and arrangements of Company or as required by law; and (iv) any
outstanding equity grant(s) held by Executive at such time will be governed by
the agreement or plan pursuant to which such grant(s) was issued.

(h)        Discretionary One Time Bonus. If this Agreement and Executive's
employment hereunder is terminated (i) by the Company without Cause, pursuant to
Section 7(e) hereof; or (ii) by the Executive for Good Reason, pursuant to
Section 7(f) hereof; at the conclusion of the two (2) year period commencing
with the date of such termination, at the sole and unfettered discretion of the
Company, Executive may be awarded a one time termination bonus in an amount not
to exceed one half of Executive's annual Base Compensation in effect on the date
of such termination, subject to applicable withholding taxes.

9.          CONFIDENTIAL INFORMATION. Executive recognizes and acknowledges that
he or she will have access to certain confidential information of Company, its
subsidiaries and affiliates and of corporations with whom Company does business,
and that such information constitutes valuable, special and unique property of
Company, its subsidiaries, affiliates and such other corporations. During the
term of this Agreement and subsequent to the termination of this Agreement for
any reason, Executive agrees not to disclose or use any confidential
information, including without limitation, information regarding research,
developments, product designs or specifications, manufacturing processes,
“know-how,” prices, suppliers, customers, costs or any knowledge or information
with respect to confidential or trade secrets of Company, it being

 

7

 


--------------------------------------------------------------------------------



 

understood that such confidential information does not include information that
is publicly available unless such information became publicly available as a
result of a breach of this Agreement. Executive acknowledges and agrees that all
notes, records, reports, sketches, plans, unpublished memoranda or other
documents belonging to Company, but held by Executive, concerning any
information relating to Company’s business, whether confidential or not, are the
property of Company and will be promptly delivered to Company upon Executive’s
leaving the employ of Company or upon the request of Company at any time.

10.        INTELLECTUAL PROPERTY. As used in this Section 10 and the following
Section 11, it is understood that Company’s Business is Company's actual or
intended vacation cruise business, with a minimum fleet size of 3,000 berths
(including Company’s ancillary vacation cruise related operations such as tours
expeditions and destination vacations), as such Business is expanded or modified
during the term of Executive's employment. Executive acknowledges and agrees
that all discoveries, inventions, designs, improvements, formulas, formulations,
ideas, devices, writings, publications, study protocols, study results, computer
data or programs, or other intellectual property, whether or not subject to
patent or copyright laws, which Executive shall conceive solely or jointly with
others, in the course or scope of his or her employment with Company or in any
way related to Company’s Business, whether during or after working hours, or
with the use of Company’s equipment, materials or facilities (collectively
referred to herein as “Intellectual Property”), shall be the sole and exclusive
property of Company without further compensation to Executive. For purposes of
this Agreement, any Intellectual Property, based upon Company’s proprietary or
confidential information, developed within six (6) months after the termination
of Executive’s employment, shall be presumed to be the property of Company.
Executive agrees to promptly notify Company and fully disclose the nature of
such Intellectual Property. Executive shall take such steps as are deemed
necessary to maintain complete and current records thereof, and Executive shall
assign to Company or its designees, the entire right, title and interest in said
Intellectual Property.

11.        NON-COMPETITION. Executive acknowledges that his or her services to
be rendered hereunder are of a special and unusual character that have a unique
value to Company and the conduct of its Business, the loss of which cannot
adequately be compensated by damages in an action at law. In view of the unique
value to Company of the services of Executive for which Company has contracted
hereunder, and because of the confidential information to be obtained by or
disclosed to Executive as herein above set forth, and as a material inducement
to Company to enter into this Agreement and to pay and make available to
Executive the compensation and other benefits referred to herein, Executive
covenants and agrees that Executive will not, directly or indirectly, whether as
principal, agent, trustee or through the agency of any corporation, partnership,
association or agent (other than as the holder of not more than five percent
(5%) of the total outstanding stock of any company the securities of which are
traded on a regular basis on recognized securities exchanges):

(a)        while employed under this Agreement (i) work for (in any capacity,
including without limitation as a director, officer or employee) any other
entity engaged in cruises, with a minimum fleet size of 3,000 berths, or cruise
related businesses or affiliates of any such entity or (ii) recruit, or
otherwise influence or attempt to induce employees of Company to leave the
employment of Company; and

 

8

 


--------------------------------------------------------------------------------



 

 

(b)        for the two (2) year period immediately following the termination of
Executive's employment pursuant to this Agreement (the "Non-competition
Period"), for any reason, serve as or be a consultant to or employee, officer,
agent, director or owner of another entity engaged in cruises, with a minimum
fleet size of 3,000 berths, or cruise related businesses or affiliates of any
such entity. Executive further agrees that during the Non-competition Period, he
or she shall not: (i) employ or seek to employ any person who is then employed
or retained by Company or its affiliates (or who was so employed or retained at
any time within the six (6) month period prior to the last day of Executive’s
employment with Company); or (ii) solicit, induce, or influence any proprietor,
partner, stockholder, lender, director, officer, employee, joint venturer,
investor, consultant, agent, lessor, supplier, customer or any other person or
entity which has a business relationship with Company or its affiliates at any
time during the Non-competition Period, to discontinue or reduce or modify the
extent of such relationship with Company or any of its subsidiaries.

Executive has carefully read and considered the provisions of Sections 9, 10,
and 11 hereof and agrees that the restrictions set forth in such sections are
fair and reasonable and are reasonably required for the protection of the
interests of Company, its officers, directors, shareholders, and other
employees, for the protection of the business of Company, and to ensure that
Executive devotes his or her entire professional time, energy, and skills to the
business of Company. Executive acknowledges that he or she is qualified to
engage in businesses other than that described in this Section 11. It is the
belief of the parties, therefore, that the best protection that can be given to
Company that does not in any way infringe upon the rights of Executive to engage
in any unrelated businesses is to provide for the restrictions described above.
In view of the substantial harm which would result from a breach by Executive of
Sections 9, 10 and 11, the parties agree that the restrictions contained therein
shall be enforced to the maximum extent permitted by law as more particularly
set forth in Section 12 below. In the event that any of said restrictions shall
be held unenforceable by any court of competent jurisdiction, the parties hereto
agree that it is their desire that such court shall substitute a reasonable
judicially enforceable limitation in place of any limitation deemed
unenforceable and that as so modified, the covenant shall be as fully
enforceable as if it had been set forth herein by the parties.

12.        REMEDIES. The provisions of Sections 9, 10 and 11 of this Agreement
shall survive the termination of this Agreement as set forth therein, regardless
of the circumstances or reasons for such termination, and inure to the benefit
of Company. The restrictions set forth in Sections 9, 10 and 11 are considered
to be reasonable for the purposes of protecting the business of Company. Company
and Executive acknowledge that Company would be irreparably harmed and that
monetary damages would not provide an adequate remedy to Company if the
covenants contained in Sections 9, 10 and 11 were not complied with in
accordance with their terms. Accordingly, Executive agrees that Company shall be
entitled to injunctive and other equitable relief to secure the enforcement of
these provisions, in addition to any other remedy which may be available to
Company. The Company shall be entitled to receive from Executive reimbursement
for reasonable attorneys’ fees and expenses incurred by Company in successfully
enforcing these provisions to final judgment and Executive shall be entitled to
receive from Company reasonable attorney’s fees and expenses incurred by
Executive in the event Company is found to be not entitled to enforcement of
these provisions.

13.        NOTICES. Any notice required or permitted to be given under this
Agreement shall be in writing and sent by an overnight courier service that
provides proof of receipt, mailed by

 

9

 


--------------------------------------------------------------------------------



 

registered or certified mail (postage prepaid, return receipt requested) or
telecopied to the parties at the addresses below (or to such other address as
either party shall designate by like notice):

If to Executive: To the address set forth below his or her signature on the
signature page hereof.

With a copy to:

                7830 S.W. 48th Court     

                Miami, FL 33143         

                    __________________________________ 

Attention: _________________

 

Telephone: ________________

Facsimile: _________________

 

 

If to Company:

 

Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, FL 33132

Attention: General Counsel

Telephone: (305) 539-6000

Facsimile: (305) 539-0562

 

With a copies to:

 

Royal Caribbean Cruises Ltd.

Holland & Knight, LLP

 

1050 Caribbean Way

701 Brickell Avenue, Suite 3000

 

Miami, FL 33132

Miami, FL 33131

 

Attention: Vice President and

Attention: Jorge L. Hernandez-Toraño

 

Chief Human Resource Officer

Telephone: (305) 374-8500

 

Telephone: (305) 539-6000

Facsimile: (305) 789-7799

 

Facsimile: (305) 539-0562

 

14.

ENTIRE AGREEMENT; MODIFICATION.

(a)        This Agreement contains the entire agreement of Company and Executive
with respect to the subject matter hereof, and Company and Executive hereby
acknowledge and agree that this Agreement supersedes any prior statements,
writings, promises, understandings or commitments with respect to the subject
matter hereof.

(b)        No future oral statements, promises or commitments with respect to
the subject matter hereof, or other purported modification hereof, shall be
binding upon the parties hereto unless the same is reduced to writing and signed
by each party hereto.

15.        ASSIGNMENT. The rights and obligations of Company under this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, heirs (in the case of Executive) and assigns.
No rights or obligations of Company under this

 

10

 


--------------------------------------------------------------------------------



 

Agreement may be assigned or transferred by Company, except that such rights or
obligations may be assigned or transferred pursuant to a merger, consolidation
or other combination, reconstruction or amalgamation or a sale or liquidation of
all or substantially all of the business and assets of Company. Executive may
not assign his or her rights and obligations under this Agreement other than his
or her rights to compensation and benefits, which may be transferred only by
will or operation of law.

16.        LEGAL EXPENSES. Each party shall pay for all expenses incurred on its
behalf in connection with this Agreement.

17.        CONTINUATION OF PAYMENTS DURING DISPUTE. Pending the resolution of
any dispute, controversy or claim arising out of, relating to or in connection
with this Agreement, including any question regarding its existence, validity or
termination, or regarding a breach thereof or indemnification thereunder,
Executive (and his or her successor and heirs) shall continue to receive all
payments and benefits due under this Agreement or otherwise, except: (i) to the
extent a court of competent jurisdiction or arbiter, otherwise expressly
provides, (ii) if the nature or basis of the dispute of any aspect thereof
pertains to or involves payments or monies owed by Executive to Company
(including payments or monies claimed by Company as being owed by Executive)
Company may suspend payments to Executive pending resolution of such dispute,
controversy or claim, or (iii) as otherwise permitted elsewhere in this
Agreement.

18.        DISPUTE RESOLUTION. Any dispute, controversy or claim arising out of,
relating to or in connection with this Agreement, including any question
regarding its existence, validity or termination, or regarding a breach thereof
or indemnification thereunder (a "Dispute") shall be resolved pursuant to the
following:

(a)        Any party (a "Disputing Party") may initiate consideration of a
Dispute hereunder by giving written notice to the other party of the existence
of a Dispute (a "Dispute Notice"). Such notice shall set forth in reasonable
detail the nature of the Dispute to be considered and shall be accompanied by a
full disclosure of all factual evidence then available to the Disputing Party
and by a statement of the applicable legal basis of the dispute; provided,
however, that (i) to provide any such disclosure or to state any legal basis
shall not operate as a waiver of such legal basis or operate to preclude the
presentation or introduction of such factual evidence at a later time or in any
subsequent proceeding or litigation or otherwise constitute a waiver of any
right that a party may then or thereafter possess; and (ii) any settlement
proposal made or proposed shall be deemed to have been made or proposed as part
of a settlement discussion and may not be introduced in a legal proceeding
without the prior written consent of the party making such proposal. The parties
shall thereafter engage in good faith negotiations between themselves or their
representatives for a period not to exceed thirty (30) days.

(b)        Upon the giving or receipt of a Dispute Notice and the expiration of
the thirty (30) day period provided in Section 18(a) hereof, during which good
faith negotiations must have taken place, the parties may then commence
arbitration in accordance with this Section 18(b) and subsequent subsections.
Any dispute or claim arising from or relating to this Agreement, any dispute or
claim arising from the rights and obligations created under this Agreement, or
any dispute or claim relating to the breach of this Agreement, shall be settled
by binding arbitration pursuant to the Commercial Arbitration Rules (and not the
National Rules for the Resolution of Employment Disputes) of the American
Arbitration Association. A party with a dispute or claim

 

11

 


--------------------------------------------------------------------------------



 

shall provide written notice requesting dispute resolution pursuant to this
Section (the "Notice"). The arbitration panel shall be composed of three (3)
arbitrators. The arbitration proceedings shall be conducted in Miami, Florida.
Each party shall appoint one arbitrator within fourteen (14) calendar days from
the receipt of Notice. These two arbitrators shall appoint the third arbitrator
by mutual agreement within fourteen (14) calendar days of their own appointment.
If the two (2) arbitrators appointed by the parties cannot agree on the third
arbitrator within the specified time frames, the American Arbitration
Association shall appoint one or more qualified arbitrators, as the case may be,
as provided for in the Commercial Arbitration Rules of the American Arbitration
Association.

(c)        Subject to the last sentence of this Section 18(c), each party shall
be liable for 50% of the costs of the arbiters and of any other costs of the
arbitration proceeding itself. If either party refuses to pay such costs and the
other party makes payment of all costs which would otherwise be due, the
arbitration panel shall enter an award in favor of the party which complies with
its obligation to pay such costs. In accordance with Section 20(d) hereof, upon
the entering of an award, the arbitration panel shall award the prevailing party
all of its legal fees and costs incurred with respect to prosecuting or
defending its case, including its share of the costs of the arbitration
proceeding itself.

(d)        The arbitration proceedings shall in all events include the right to
a hearing, the right to cross-examine witnesses giving oral or written
testimony, and the right to subpoena witnesses to testify at the hearing.

(e)        The arbitration shall be final and binding on the parties without any
right to appeal in any court of law.

(f)         The covenant to arbitrate set forth in this Section 18 shall
continue in effect after the expiration or termination of this Agreement.

19.        INDEMNIFICATION. Company shall defend and indemnify Executive, in
accordance with the then governing Articles of Incorporation, as amended, and
Bylaws, as amended, of Company, for any civil or dispute resolution proceeding
involving Executive, by reason of the fact that Executive is or was serving as
an officer of Company or is or was otherwise serving at the request of Company.

20.

MISCELLANEOUS.

(a)        This Agreement shall be subject to and governed by the laws of the
State of Florida, without regard to the conflicts of laws principles thereof.

(b)        The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or the interpretation of this
Agreement.

(c)        The failure of any party to enforce any provision of this Agreement
shall in no manner affect the right to enforce the same, and the waiver by any
party of any breach of any provision of this Agreement shall not be construed to
be a waiver by such party of any succeeding breach of such provision or a waiver
by such party of any breach of any other provision.

 

12

 


--------------------------------------------------------------------------------



 

s

 

(d)        In any dispute, arbitration and/or litigation arising out of this
Agreement, including appeals, the prevailing party shall be entitled to recover
all legal fees and costs incurred in such dispute, arbitration and/or
litigation.

(e)        In the event any one or more of the provisions of this Agreement
shall for any reason be held invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall be unimpaired, and the invalid, illegal or
unenforceable provision shall be replaced by a mutually acceptable valid, and
enforceable provision which comes closest to the intent of the parties.

(f)         This Agreement may be executed in any number of counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

ROYAL CARIBBEAN CRUISES LTD.

 

By: /s/ Thomas Murrill                                  


Its:

 

 

EXECUTIVE

 

 

/s/ LUIS E. LEON

 

                                                   Luis E. Leon          
                               
                                                                          
                                                                               
                                     

EXECUTIVE'S TITLE:   Executive Vice President and

Chief Financial Officer                                                         


7830 S.W. 48 Court

 

Miami, Florida 33143

 

 

# 2297613_v5

 

 

 

13

 

 

 